Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B drawn to Figs 6A-8C in the reply filed on 10/25/2021 is acknowledged. Currently claims 1-12 and 17-18 read on the elected species.

Accordingly Claims 13-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
An action on the restriction follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2019 and 11/24/2019 is being considered by the examiner.

Drawings
The drawings filed on 8/27/2019 is acceptable.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 8,480,061 to Graves.
Regarding claims 1 and 12, Graves discloses a T-Post bracket attachment system comprising 
a post (100/200) adapted to be disposed vertically relative to a ground surface (figs. 2,12), 
a sleeve (225, 230) disposed around the post and slidable along the post, and 
a positioner (225, 235) connected to the sleeve which selectively engages and disengages the post to hold the sleeve in a fixed position along the post or to permit sliding of the sleeve along the post, respectively, and
 means (see 205, for example) (fig. 7) capable of connecting to a sprayer to the sleeve wherein the means to connect to the sprayer to sleeve is selected from a group consisting of a screw, a bolt, an eyelet, adhesive, and a weld.(see 205, for example) (fig. 7)

Regarding claim 2, wherein the post is a studded T-type post having generally T shaped cross-section with uniformly spaced studs on one longitudinal face thereof, spaces between studs farming is notches,



Claims 1 and 3-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 5,186,429 to Linnepe et al.
Regarding claims 1 and 12, Linnepe et al. discloses a height adjustment apparatus comprising 
a post (2) adapted to be disposed vertically relative to a ground surface.
a sleeve (1) disposed around the post and slidable along the post, and 
a positioner (3, 5) (Fig. 3) connected to the sleeve which selectively engages and disengages the post to hold the sleeve in a fixed position along the post or to permit sliding of the sleeve along the post, respectively, and
 means (see bolt and nut, (no numeral) locates below cap 9) that is capable of connecting to a sprayer to the sleeve wherein the means to connect to the sprayer to sleeve is selected from a group consisting of a screw, a bolt, an eyelet, adhesive, and a weld.
Regarding claim 3, wherein the sleeve has a predetermined length and a predetermined side diameter which is greater than an outside cross-sectional dimension of the post,



Regarding claim 5, wherein the bracket (3) has first, second and third rectilinear faces, and a space disposed between the first and third faces, a predetermined part of the sleeve being disposed within the space. 

Regarding claim 6, wherein the spring clamp (4) has first, second, third, and fourth rectilinear segments, the first segment extending from a mounting on the bracket first face across the bracket space and through the bracket third space, the second segment extending outside the bracket, generally along the first bracket face, the third segment extending outside the bracket generally between the third bracket face and the first bracket face, and the fourth segment extending outside the bracket, generally along the first bracket face to a mounting on the bracket first face.

Regarding claim 7, wherein the U- shaped bracket is disposed at a bottom end of the sleeve. 

Regarding claim 8, the height adjustment apparatus of claim 7, further comprising a coupler member (16) attached to the sleeve, and wherein the positioner is connected to the coupler member.


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 are allowed.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include an adjustable post with sleeve or U-shaped bracket and positioners are cited but not relied upon are deemed to be less relevant than the relied upon references. US 9,841,246; 4,480,243; 10,410,553;2005,0205729.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN LE/           Primary Examiner, Art Unit 3632